FIRST AMENDMENT TO THE RUBY TUESDAY, INC.
CHANGE IN CONTROL SEVERANCE PLAN

 

Pursuant to Section 8.20 of the Ruby Tuesday, Inc. Change in Control Severance
Plan (the “CIC Severance Plan”) the Board of Directors of Ruby Tuesday, Inc. has
determined to amend the CIC Severance Plan as described in the provision below.
Accordingly, effective as of April 4, 2017, the CIC Severance Plan shall be, and
hereby is, amended, as follows:

 

 

1.

Appendix A of the CIC Severance Plan is hereby amended to read as follows:

 

“Appendix A – Covered Executives and Applicable Severance Multiples

 

Executive Name

 

Title

Severance Multiple

 

Chief Executive Officer

 

2x

 

Chief Legal Officer

 

2x

 

Chief Financial Officer

 

2x

 

President, Ruby Tuesday Concept

 

2x

 

Chief Development Officer

 

2x

 

Chief Marketing Officer

 

2x

 

Chief People Officer

 

2x

 

Vice President

 

1x


”

 

RATIFICATION AS AMENDED. Except as amended by this Amendment, the terms and
conditions of the CIC Severance Plan are confirmed, approved and ratified, and
the CIC Severance Plan, as amended by this Amendment, shall continue in full
force and effect. Any reference to the “CIC Severance Plan” shall mean the CIC
Severance Plan as amended by this Amendment.

 